Citation Nr: 1200473	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to May 1967.  He died on May [redacted], 2009.  The appellant is the Veteran's surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran, who died 42 years after his discharge from service and was not a former prisoner of war, was not rated as totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death.




CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.22, 20.1106 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) include enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify an appellant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any  evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As regards the claim for DIC, pursuant to 38 U.S.C.A. § 1318, the appellant has been notified of the basis for the denial of this claim in a July 2009 letter, and has been afforded opportunity to present evidence and/or argument with regard to that claim.  Further, there is no indication that any evidence bearing on this claim is outstanding.  Thus, the Board finds that all notification and development action on this claim has been accomplished.  As indicated below, the DIC claim is being denied as lacking legal merit; as such, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 C.F.R. § 3.22. 

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

The evidence of record at the time of the Veteran's death shows that service connection was in effect for major depression with generalized anxiety disorder associated with diabetes mellitus, type II, with erectile dysfunction, rated as 30 percent disabling; diabetes mellitus (DM), type II, with erectile dysfunction, rated as 20 percent disabling; peripheral neuropathy, right upper extremity, associated with DM, rated as 10 percent disabling; peripheral neuropathy, left upper extremity, associated with DM, rated as 10 percent disabling, peripheral neuropathy, right lower extremity, associated with DM, rated as 10 percent disabling; and peripheral neuropathy, left lower extremity, associated with DM, rated as 20 percent disabling.  The combined service-connected disability rating was 70 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  He also had been in receipt of a total disability (i.e., 100%) rating due to individual unemployability (TDIU) since July 18, 2006. 

In this case, it is undisputed that the Veteran was not a former prisoner of war and was not continuously rated totally disabling since his release from active duty, which was in 1967.  Moreover, the Veteran was not in receipt of a total disability rating for a period of ten years immediately preceding his death in May 2009 as required under 38 U.S.C.A. § 1318 .  Thus, entitlement to these benefits must thus be denied as a matter of law.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied. 


REMAND

In this case, the Veteran died on May [redacted], 2009.  The original death certificate lists the principal cause of death as alcoholic cirrhosis.  An amended death certificate from the Arkansas Department of Health lists the principal cause of death as alcoholic cirrhosis due to (or as a consequence of) diabetes mellitus.  At the time of his death, the Veteran was service-connected for major depression with generalized anxiety disorder associated with diabetes mellitus, type II, with erectile dysfunction, rated as 30 percent disabling; diabetes mellitus (DM), type II, with erectile dysfunction, rated as 20 percent disabling; peripheral neuropathy, right upper extremity, associated with DM, rated as 10 percent disabling; peripheral neuropathy, left upper extremity, associated with DM, rated as 10 percent disabling, peripheral neuropathy, right lower extremity, associated with DM, rated as 10 percent disabling; and peripheral neuropathy, left lower extremity, associated with DM, rated as 20 percent disabling.  The combined service-connected disability rating was 70 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  He also had been in receipt of a total disability (i.e., 100%) rating due to individual unemployability (TDIU) since July 18, 2006. 

The appellant asserts that the Veteran's service-connected disabilities were principal or contributory causes of his death.  In this regard, she testified that the Veteran's service-connected DM spiked towards the end of his life, to include while in hospice care, and that contrary to a May 2010 VA medical opinion, his service-connected DM did in fact contribute to the Veteran's demise.  See hearing transcript, page 6.  She further contends that the Veteran's alcohol consumption was due to his service-connected depression, and that the Veteran self-medicated for years with alcohol due to his depression.  See July 2010 substantive appeal (via VA form 9).

For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011). 

The Board notes that a May 2010 VA medical opinion was obtained and the report reflects that the examiner reviewed the Veteran's chart.  However, it is not clear what records the examiner actually reviewed, to include the Veteran's claims file.  Furthermore, as additional records are being sought on remand, the Board finds that a new opinion should be obtained once the file is complete.

During the April 2011 hearing, the appellant indicated that the night before the Veteran died he was admitted to the Hospice of the Ozarks and that he passed away while in the care of the Hospice of the Ozarks.  However, the private, terminal death records are not present in the claims folder and should be obtained, if possible, upon remand as they may provide more detailed information as to the cause of his death.  VA is required to make reasonable efforts to obtain all "relevant" records, including private and non-Federal records like these, which the Veteran or, in this instance, his heirs adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1). VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  The AOJ should contact the appellant and ask her to submit these records, herself, if she has them in her personal possession or to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain them for her.  

The Board also notes that not all of the Veteran's VA medical records are associated with the claims file.  In this regards, VA medical records dated through October 2006, and incomplete records from December 2008 to May 2009 from the Central Arkansas Healthcare System are of record.  The Board notes that the appellant indicated that the Veteran had received most of his VA medical treatment at the Mountain Home Community Based Outpatient Clinic (CBOC).  See hearing transcript, page 10.  VA's duty to assist includes obtaining records of any relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Hence, a remand is warranted to obtain outstanding VA treatment records.  

Lastly, the Board notes that the appellant has submitted an amended death certificate from the Arkansas Department of Health, which continues the Veteran's immediate cause of death as from alcoholic cirrhosis, but adds due to or as a consequence of diabetes mellitus.  The RO, in the June 2010 statement of the case, questions the credentials of the person who amended the death certificate as to whether the person is medically qualified to do so.  In this regard, the doctor who signed the original death certificate was a M. S. Hagaman, MD; however, the amended death certificate was initialed by "SN".  Thus, the Board finds that on remand, the RO/AMC should contact the Arkansas Department of Health and determine the credentials of the person with the initials "SN" who amended the Veteran's death certificate, and if possible, the medical basis for the amendment. 

Accordingly, this matter is REMANDED for the following actions:

1.  Contact the Arkansas Department of Health and determine the credentials of the person with the initials "SN" who amended the Veteran's death certificate, and if possible, the medical basis for the amendment. 

2.  Contact the appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) terminal private treatment records of the Veteran from Hospice of the Ozarks.  If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation.  See 38 C.F.R. § 3.159(c)(1).

3.  The RO/AMC should obtain from the Central Arkansas Healthcare System and the VA Mountain Home CBOC the Veteran's complete medical records from October 2006 to May 2009.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

4.  Thereafter, the RO should obtain a medical opinion, from a physician with the appropriate expertise, addressing the appellant's specific contentions, as noted above.  The claim's file should be forwarded to the physician and the physician should indicate that the claim's file has been reviewed prior to providing the requested opinion.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater degree of probability) there is a causal relationship between the Veteran's service-connected disabilities, to specifically include diabetes mellitus and major depression, and the primary cause of death from alcoholic cirrhosis or due to or as a consequence of diabetes mellitus (as listed on the amended death certificate) that led to the Veteran's demise.  In other words, were any of the Veteran's service-connected disabilities substantially or materially contributing factors to the Veteran's death from alcoholic cirrhosis and diabetes mellitus (i.e. contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death). 

In providing this opinion, the examiner is requested to comment on the May 2010 VA examiner's findings and opinion and the appellant's contentions as addressed above.  

The examiner should provide a complete rationale for any opinions expressed.  If the foregoing cannot be answered without resorting to speculation, the examiner should so state and explain why. 

5.  Thereafter, the RO should readjudicate the claim for service connection for the cause of the Veteran's death in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


